DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 23, 29-33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0055670 (Inoue) in view of US 2012/0287958 (Lell).
For claims 19 and 37, Inoue teaches an edge-emitting laser bar (fig. 1-5) comprising: 
a semiconductor layer sequence (fig. 3-5, 10-16, [0049]-[0050]) having a contact side (fig. 4, top surface of sequence) and an active layer configured to generate laser radiation (fig. 4, 12; [0050]);

a plurality of contact elements arranged next to each other and spaced apart from one another in the lateral transverse direction on the contact side for making electrical contact with the individual emitters (fig. 2 and 4, 18, [0049]) each contact element being assigned to an individual emitter (fig. 2 and 4), 
wherein each contact element is electrically conductively coupled to the semiconductor layer sequence via a contiguous contact region of the contact side so that a current flow between the semiconductor layer sequence and the contact element is possible via the contact region (fig. 4, contact region between 18 and 16), 
wherein the laser bar has a thermal decoupling structure in a region between two adjacent individual emitters, the thermal decoupling structure being configured to counteract a heat exchange between the two adjacent individual emitters (fig. 4, structure including element 4 and the section of the laser thereunder, [0061] discusses heat dissipation; while Inoue does not explicitly state the structure is “configured to counteract a heat exchange”, this is inherent in the structure which is the same as the claimed structure and substantially similar to that shown in fig. 1-3 of the instant application), 
wherein the decoupling structure comprises an electrically conductive cooling element located on the contact side (fig. 4, 20, [0053], gold) and completely covering a contiguous cooling region of the contact side (region of 17 directly under 20), wherein the cooling element is electrically isolated from the semiconductor layer sequence along 
While fig. 4 shows the cooling region has a width (region of 17 directly under 20), measured along the lateral transverse direction, which is at least half the width of an adjacent contact region (region between 18 and 16), the figures are not necessarily drawn to scale and do not explicitly teach the relative widths. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal width of the cooling region including a width which is at least half the width of an adjacent contact region in order to provide a width sufficient to provide physical support, sufficient bonding strength, conductivity, and heat dissipation as required by Inoue at paragraph  [0061], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Inoue does not teach the semiconductor layer is AlInGaN based. However, Lell teaches a semiconductor laser is AlInGaN based in order generate blue wavelengths [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lell’s AlInGaN in the device of Inoue in order to generate blue wavelengths.
	Claim 37 includes the additional limitation 

wherein the semiconductor layer sequence has in each case a contact layer in a region of the contact regions, the contact layer ensuring the electrical contact between the contact element and the semiconductor layer sequence, wherein the contact layer is not present in a region of the decoupling structure, and wherein the cooling element is electrically isolated from the cooling region due to the missing contact layer.” Due to the inclusion of the “and/or” claim 37 is interpreted to require either the additional limitation before the “and/or,” the additional limitation after the “and/or,” or both limitations.
For claim 37, Inoue teaches the cooling element (fig. 4, label 20) is spaced from the contact side of the semiconductor layer sequence in the cooling region (fig. 1, top of 14) by a separating layer and the separating layer has a thermal conductivity of at least 50 W/(m-K) (fig. 4, 19 gold which has the required thermal conductivity ([0053]). 
For claim 20, Inoue teaches the contact elements are separated from one another and are not connected to each other (fig. 2 and 4 show contacts 18 not connected).
For claim 21, Inoue teaches the cooling element comprises a contact element of an individual emitter adjacent to the decoupling structure (contact element 18 may be considered part of the cooling element and is adjacent to the decoupling structure).
For claim 23, Inoue teaches the cooling element in the cooling region (fig. 4, label 20) is spaced from the contact side of the semiconductor layer sequence (fig. 1, top of 14) by a separating layer, and wherein the separating layer has a thermal 
For claim 29, Inoue teaches the semiconductor layer sequence comprises a plurality of parallel ribs spaced apart in the lateral transverse direction at the contact side, wherein each individual emitter comprises a rib (fig. 2 and 4, ridge 2, [0046]. [0054]), and wherein the contact region is formed in a region of the rib (fig. 4, contact region between 18 and 16), respectively, so that charge carriers are injected from an associated contact element into the active layer via an associated rib in order to operate the individual emitter ([0054]).
For claim 30, the embodiment of fig. 1-5 does not teach the decoupling structure comprises a rib, and wherein the cooling region of the decoupling structure extends over at least 80% of the rib associated with the decoupling structure.
However, the embodiment of fig. 16 does teach the decoupling structure comprises a rib (fig. 16, 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rib of fig. 16 as a simple substitution for the no ribbed surface of the embodiment if fig. 1-5 as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative structure on which to place the thick film electrode (fig. 16, 120).  See MPEP 2143 I.B. The rib of fig. 16 provides the advantage of allowing the thick film electrode to be thinner than that in the embodiment of fig. 1-5 and still maintain space between the lasing section 102 and a substrate used for flip-chip mounting. 
In re Aller, 105 USPQ 233.
For claim 31, Inoue teaches the decoupling structure comprises two electrically conductive cooling elements which are spaced apart from one another in the lateral transverse direction and which are not connected (fig. 4, 20 on right of ridge 2 and matching thick film electrode on left of ridge 2).
For claim 32, the previous combination does not teach the individual emitters are gain-guided laser diodes. However, Lell teaches gain guided lasers (fig. 5, 27a and 27b) in order to provide additional beams with easy manufacture and high optical power ([0098]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lell’s gain guided lasers in the previous combination in order to provide additional beams with easy manufacture and high optical power.
For claim 33, Inoue teaches the laser bar according to claim 19 (see rejection of claim 19 above); and a heat sink (fig. 5, 31), wherein the contact elements (fig. 5, 18) and the cooling elements (fig. 5, 20) are each connected to the heat sink via a solder material or an adhesive (fig. 5, 31, [0061]).
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0016481 (Berger) in view of US 2012/0287958 (Lell).
For claim 34, Berger teaches an edge-emitting laser bar (fig. 1 and 2) comprising: 
a semiconductor layer sequence (fig. 1 and 2, 7a, 5, QW, 7b, title, laser diodes are semiconductor lasers, and list of reference numerals which refer to 7a/7b as n-type/p-type)  having a contact side (fig. 1 and 2, bottom of 7b) and an active layer for generating laser radiation (fig. 1 and 2, QW); 
a plurality of individual emitters arranged next to each other and spaced apart from one another in a lateral transverse direction and each emitter configured to emit laser radiation (fig. 1, [0021]); and 
a plurality of contact elements (fig. 1, 9u, [0023]) arranged next to each other and spaced apart from one another in the lateral transverse direction on the contact side for making electrical contact with the individual emitters ([0023]), each contact element being assigned to an individual emitter (fig. 1), 
wherein each contact element (9u) is electrically conductively coupled to the semiconductor layer sequence (7a/b, 5, QW) via a contiguous contact region (fig. 1 and 2, interface between 7b and 9u) of the contact side (bottom of 7b) so that a current flow 
wherein the laser bar has a thermal decoupling structure in a region between two adjacent individual emitters, the thermal decoupling structure configured to counteract a heat exchange between the two adjacent individual emitters (fig. 1, 17a), 
wherein the decoupling structure comprises a trench extending at least partially through the laser bar in a vertical direction perpendicular to the active layer (fig. 1, trench 17a)), 
wherein the semiconductor layer sequence is grown on a growth substrate (fig. 1 and 2, 8, [0021]), and  
OSR-663-EHPage 6 of 9wherein the trench extends from a side of the growth substrate opposite the contact side into the growth substrate (trench 17a extends from the bottom of 8, which is opposite the contact side with respect to the intervening semiconductor layers, into substrate 8).
Berger does not teach the semiconductor layer is AlInGaN based. However, Lell teaches a semiconductor laser is AlInGaN based in order generate blue wavelengths [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lell’s AlInGaN in the device of Berger in order to generate blue wavelengths.
For claim 35, Berger teaches the trench extends at least partially through the semiconductor layer sequence (fig. 1).
For claim 36, Berger teaches the contact elements are separated from one another and are not connected to each other (fig. 1).
Allowable Subject Matter
Claims 22, 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  For claims 22, 24 and 25 Inoue represents the closest prior but does as applied in the rejections of claims 19, 21 and 23, but it does not teach the additional limitations of the claims nor is there suggestion or motivation to modify Inoue to meet the additional limitations. Claims 26-28 would be allowable due to their dependency on claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michael Carter/           Primary Examiner, Art Unit 2828